DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims1, 10, and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Forrest et al. (US Patent No. 5,553,296) teaches a system in which if the computer system is in a power down mode, the touch screen controller asserts a main power on signal to a power subsystem, which causes the power subsystem to supply power to the central processing system according to the touch input.
Cheng (US Patent Application Publication No. 2018/0107373) is cited to teach a touch sensitive processing method for switch an electronic system into a normal operation mode upon receiving a touch gesture in a power saving mode and sending a power-on 
Qian et al. (US Patent Application Publication No. 2016/0091678) is cited to teach an electronic device that can detect a wake event such as when the device wakes from a sleep state in response to, e.g., a wake input received at the device. In yet another example, an electronic device can detect a specific input (e.g., received at touch screen display) corresponding to a command to activate or provide power to its optical connector.
Lin (US Patent Application Publication No. 2014/032009) is cited to teach a method for controlling a touch device to power on or power off has steps of receiving direction information of the touch device; determining if the touch device is oriented to a direction that is outside or inside a preset viewing angle according to the direction information; detecting a gesture present on the touch device; and performing a power-saving function or a power-on function when detecting the gesture present on the touch device and determining that the direction of the touch device is outside or inside the preset viewing angle. The foregoing technique can replace the power-saving function and the power-on function activated by pressing a physical power button.
However, none of the references above, neither individually nor in combination, teaches all of the limitation of the claims, in particularly “…a component disposed in the housing and having a function, the component including a capacitive sensor to perform the function, the component having an operational state to perform the function and a quiescent state with the function disabled, the capacitive sensor in the quiescent state operable to detect a predetermined touch and in response to command the controller to transition the processor from a power down state to a power up state...” nor  “…in response to the powering down, configuring the capacitive detection device to detect touches in a secondary mode having a secondary scan rate…” nor “…a specific absorption rate sensor disposed proximate the antenna to detect human body proximity to the antenna for managing wireless signal transmission strength; and …a controller interfaced with the specific absorption rate sensor, the controller scanning the specific absorption rate sensor at a first rate to manage wireless signal strength and at a second rate to detect a power on command, the controller applying the second rate in response to a power off state at the information handling system…”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        3/27/2021